Citation Nr: 0622277	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  04-31 877A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
left knee disability and, if so, whether the reopened claim 
should be granted.

2.  Entitlement to an increased rating for a right knee 
disability, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for pseudofolliculitis 
barbae, currently rated as 30 percent disabling.

4.  Entitlement to an increased rating for a left finger 
disability, currently rated as 10 percent disabling.

5.  Entitlement to service connection for a left forearm 
disability.

6.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right forearm disability.

7.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral arthritis of the hands. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1991 to 
August 1996.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2004 rating decision 
of the Roanoke, Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

Although the RO has determined that new and material evidence 
has been submitted to reopen the appellant's claim for 
service connection for a left knee disability, the Board must 
determine on its own whether new and material evidence has 
been submitted to reopen this claim.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).

The Board notes that in May 2006 the veteran's representative 
submitted a notice of disagreement in response to the 
originating agency's July 2005 rating decision.  As no 
statement of the case has been issued, the issues of 
entitlement to increased ratings for a right knee disability, 
pseudofolliculitis barbae, and left finger disability; 
entitlement to service connection for a left forearm 
disability; and, whether new and material evidence has been 
submitted to reopen claims for service connection for a right 
forearm disability and bilateral arthritis of the hands are 
addressed in the remand that follows the order section of 
this decision


FINDINGS OF FACT

1.  The evidence received since an unappealed rating decision 
of July 2003 includes evidence that is not cumulative or 
redundant of the evidence previously of record, and raises a 
reasonable possibility of substantiating the claim.

2.  Left knee disability was not present at the time of the 
veteran's discharge from service, arthritis of the left knee 
was not present within one year of the veteran's discharge 
from service, and the veteran's current left knee disability 
is not etiologically related to his military service. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
previously denied claim seeking service connection for a left 
knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).

2.  A left knee disability was not incurred in or aggravated 
by active service, and the incurrence or aggravation of 
arthritis of the left knee during active service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005). 








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  
The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letters 
mailed in January 2004 and September 2004, subsequent to its 
initial adjudication of the claim, to include notice that he 
should submit all pertinent evidence in his possession.  In 
addition, he was provided appropriate notice concerning the 
effective-date and disability-evaluation elements of his 
claim in a letter mailed in March 2006.  

The record also reflects that the veteran has been afforded 
appropriate VA contract examinations and the originating 
agency has obtained the veteran's service medical records and 
post-service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such available evidence.  Therefore, the 
Board is also satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the pertinent 
implementing regulation.

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim on a de novo basis in January 2006.  There is no 
indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.


Claim to Reopen

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The U. S. Court 
of Appeals for Veterans claims has subsequently held that the 
Justus credibility rule is not "boundless or blind;" if the 
newly submitted evidence is "inherently false or untrue," the 
Justus credibility rule does not apply.  Duran v. Brown, 7 
Vet. App. 216 (1994


Analysis

The veteran claims that his left knee disability is due to 
injuries received in service while playing football.  Service 
connection for a left knee disability was denied by an 
unappealed rating decision in July 2003.  The evidence then 
of record included the veteran's service medical records 
which are negative for any complaint, abnormal finding or 
diagnosis pertaining to the veteran's left knee.  Also of 
record were VA outpatient treatment records, private 
treatment records, and an August 2002 QTC examination report.  
While the medical evidence established that the veteran has 
traumatic arthritis of the left knee, the RO denied the claim 
on the basis that there was no medical evidence indicating 
the veteran's left knee disability was caused by his active 
duty service. 

The veteran's claim to reopen was received in November 2003.  
VA received a letter from the veteran's private physician 
stating that the veteran injured both of his knees playing 
football during his active duty service, and as a result of 
these injuries, he developed degenerative joint disease.  

The Board finds the veteran has submitted new and material 
evidence and that reopening of the claim for entitlement to 
service connection for a left knee disability is warranted.  
The opinion letter from the veteran's private physician is 
not cumulative or redundant of the evidence previously of 
record and is sufficient to raise a reasonable possibility of 
substantiating the claim.  


Reopened Claim

Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of at least 
10 percent within one year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such a disorder during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

As noted above, service medical records contain no treatment 
or diagnosis pertaining to the veteran's left knee.  The 
report of examination for discharge in June 1996 shows that 
the veteran's left knee was found normal upon clinical 
evaluation.  Although the post-service medical evidence of 
record establishes that the veteran has degenerative joint 
disease of the left knee, there is no post-service medical 
evidence of this condition until five years after the 
veteran's discharge from service.  

In support of his claim for service connection, the veteran 
submitted a letter and records from C.M., his private 
physician.  C.M. stated that the veteran injured both knees 
playing football while serving in the Air Force and opined 
that his current degenerative joint disease developed as a 
result of the in-service injury.  However, this opinion is of 
limited probative value as the evidence does not show that 
C.M. reviewed the veteran's service medical records or any 
other related documents which would have enabled him to form 
an opinion on an independent basis.  See Elkins v. Brown, 5 
Vet. App. 474, 478 (1993); see also Swann v. Brown, 5 Vet. 
App. 229 (1993).  In fact, his statement appears to be based 
solely on the veteran's recitation of medical history.  The 
Board notes that it is not required to accept doctors' 
opinions that are based upon the veteran's recitation of 
medical history.  Godfrey v. Brown, 8 Vet. App. 113 (1995), 
see also Owens v. Brown, 7 Vet. App. 429 (1995). 

Also received was a September 2004 statement from the 
veteran's employer who wrote that the veteran's knees were 
swollen every day and that such disability would cause him 
lifelong problems working.

In essence, the evidence of a nexus between the veteran's 
current left knee disability and his military service is 
limited to the veteran's own statements.  This is not 
competent evidence of the alleged nexus since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, the Board must 
conclude that the preponderance of the evidence is against 
the claim.


ORDER

1.  Reopening of the claim of entitlement to service 
connection for a left knee disability is granted.

2.  Entitlement to service connection for a left knee 
disability is denied.




REMAND

As noted above, the representative has filed a notice of 
disagreement with the originating agency's July 2005 rating 
decision.  As the veteran has not been provided a statement 
of the case in response to the notice of disagreement, a 
remand is required for the issuance of a statement of the 
case on this issue.  See Manlicon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  With respect to the issue of whether 
new and material evidence has been 
submitted to reopen a claim for service 
connection for a right forearm 
disability, the veteran should be 
provided the notice required under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), and the notice specified in 
Kent v. Nicholson, No. 04-181 (U.S. Vet. 
App. March 31, 2006), to include notice 
that he should submit all pertinent 
evidence in his possession.

2.  The RO or the AMC should issue a 
statement of the case to the appellant 
and his representative on the issues of 
entitlement to increased ratings for a 
right knee disability, pseudofolliculitis 
barbae, and a left finger disability; 
entitlement to service connection for a 
left forearm disability; and whether new 
and material evidence has been submitted 
to reopen claims for service connection 
for a right forearm disability and 
bilateral arthritis of the hands.  He 
should also be informed of the 
requirements to perfect an appeal with 
respect to these issues.  

3.  If the veteran perfects an appeal 
with respect to these matters, the RO or 
the AMC should ensure that any indicated 
development is completed before the case 
is returned to the Board.

By this remand, the Board intimates no opinion as to any 
final outcome of this case.  

The veteran need take no action until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
N.R. Robin
Veterans Law Judge
 Board of Veterans' Appeals





 Department of Veterans Affairs


